1
2
3
4
5
6
                                    UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8
9
10   ALEX ALEJANDRO F. GARCIA,                            Case No. LACV 17-0570-CJC (LAL)

11                                     Petitioner,        ORDER ACCEPTING REPORT AND
                                                          RECOMMENDATION OF UNITED
12                            v.                          STATES MAGISTRATE JUDGE
13   M.D. BITER, Warden,

14                                        Respondent.

15
16
17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
19   de novo determination.
20          To the extent Petitioner alleges in the Objections that he “did not have an interpreter [] at
21   any court date” (Objections at 23), his claim lacks merit. During some court proceedings,
22   Petitioner shared the serves of an interpreter with another co-defendant. (Petition, Exh. B. at 2-3;
23   2 RT at B-16; 2 CT at 705, 722, 737, 761, 772.) At a hearing on May 7, 2010, the trial court
24   stated for the record that, except for Petitioner’s arraignment, there had “always been someone
25   up until [that day] to assist” Petitioner. (Petition, Exh. B. at 3-4; 2 RT at B-17.) At that hearing,
26   because the record showed Petitioner did not have an interpreter during his arraignment, he was
27   rearraigned with the serves of an interpreter. (Petition, Exh. B. at 4-6; 2 RT at B-17-B18.) From
28   that date on, Petitioner was routinely afforded the services of an interpreter throughout the trial
 1   court proceedings. (5 CT at 705, 713, 718, 722, 737, 749, 755, 761, 767, 772, 783, 791-92, 804,

 2   810, 816, 822, 828, 835, 842; 6 CT at 954, 960, 971, 1092, 1094, 1120.) Petitioner’s Objections
 3   otherwise lack merit for the reasons stated in the Report and Recommendation.
 4          Accordingly, IT IS ORDERED THAT:
 5          1.     The Report and Recommendation is approved and accepted;
 6          2.     Judgment be entered denying the Petition and dismissing this action with
 7                 prejudice; and
 8          3.     The Clerk serve copies of this Order on the parties.
 9
10
     DATED: March 27, 2020                       ________________________________________
                                                    _____________
                                                               ____________
                                                               __
                                                                _        _ __
11                                               HONORABLE
                                                    NORABLE CORMAC
                                                               ORMAC J.. CARNEY
                                                              CO         C RN
                                                                         CA
12                                               UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
